



Exhibit 10.88
Execution Copy
FIRST AMENDMENT TO SECURITY AGREEMENT (Aged Truck Revolving Loan Facility)
THIS FIRST AMENDMENT TO THE SECURITY AGREEMENT dated as of May 31, 2006 (the
"First Amendment") is by and between U-Haul Leasing & Sales Co., a Nevada
Corporation ("Leasing"), U-Haul Co. of Arizona, an Arizona corporation
("U-Haul") and U-Haul International, Inc., a Nevada Corporation ("UHI", and
together with Leasing and U-Haul, the "Borrowers") and Merrill Lynch Commercial
Finance Corp., a Delaware corporation (the "Lender").
WHEREAS, the Borrowers and Lender have previously executed a certain Security
Agreement, dated as of June 28, 2005 (the "Security Agreement");
WHEREAS, the Borrowers and the Lender wish to amend the provisions of the
Security Agreement as provided herein.
NOW THEREFORE, the Borrowers and the Lender hereby agree as follows:
SECTION 1. Amendment to Attachment 1. Attachment 1 of the Security Agreement is
hereby amended by deleting clause (d) thereof in its entirety and inserted in
its place the following:
(d) The Dealership Contracts, the Rental Company Contracts, the Fleet Owner
Agreement, in each case to the extent the rights under such agreements relate to
any Vehicle constituting Equipment;
SECTION 2. Consent to Amendment of Financing Statements. The Lender hereby
authorizes the borrowers to file amendments to the respective financing
statements filed pursuant to the Security Agreement naming each Borrower, as
debtor, and the Lender, as secured party, solely for the purpose of reflecting
the amendment described in Section 1, above. Each such amendment shall be at
Borrowers' expense.
SECTION 3. Effectiveness. The amendment provided for by this First Amendment
shall become effective upon the receipt by the Borrowers and the Lender of
counterparts of this First Amendment, duly executed by the parties hereto, which
shall be reasonably satisfactory to each party.
SECTION 4. Security Agreement in Full Force and Effect as Amended. Except as
specifically amended or waived hereby, all of the terms and conditions of the
Security Agreement shall remain in full force and effect. All references to the
Security Agreement in any other document or instrument shall be deemed to mean
the Security Agreement as amended by this First Amendment. This First Amendment
shall not constitute a novation of the Security Agreement, but shall constitute
an amendment thereof. The parties hereto agree to be bound by



--------------------------------------------------------------------------------





the terms and obligations of the Security Agreement, as amended by this First
Amendment, as though the terms and obligations of the Security Agreement were
set forth herein.
SECTION 5. Counterparts. This First Amendment may be executed in any number of
counterparts and by separate parties hereto on separate counterparts, each of
which when executed shall be deemed an original, but all such counterparts taken
together shall constitute one and the same instrument.
SECTION 6. Governing Law. THIS FIRST AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 7. Defined Terms. Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Security Agreement





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their respective officers as of the day and year first above
written.
U-HAUL LEASING & SALES CO., as a Borrower
By:
Name:
Title:
U-HAUL CO. OF ARIZONA, as a Borrower
By:
Name:
Title:
U-HAUL INTERNATIONAL, INC.,
as a Borrower, as Servicer/Manager and as Guarantor
By:
Name:
Title:
MERRILL LYNCH COMMERCIAL FINANCE CORP.,
as Lender
By:
Name:
Title: